UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 Felix Castro,

         Plaintiff,
                 v.                                       Civil Action No. 11-2197 (JDB)
 Bureau of Alcohol, Tobacco, Firearms, and
 Explosives,

         Defendant.



                                 MEMORANDUM OPINION

        In this action brought pro se under the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552, plaintiff sought records from the Bureau of Alcohol, Tobacco, Firearms, and Explosives

pertaining to him and DNA analysis of a weapon. See Def.’s Statement of Material Facts As to

Which There is No Genuine Dispute [Dkt. # 10] ¶ 1. On February 10, 2012, defendant moved

for summary judgment under Federal Rule of Civil Procedure 56 based on its full release to

plaintiff of “the only document it located that was responsive to Plaintiff’s FOIA request.” Id.

¶ 11.

        By Order of February 21, 2012, plaintiff was directed to respond by March 27, 2012, to

defendant’s motion or risk entry of judgment for defendant. Plaintiff has not responded to the

motion and, thus, has not disputed defendant’s fact establishing its compliance with the FOIA by

disclosing all responsive records. Hence, the Court will grant defendant’s motion for summary
judgment and enter judgment accordingly.1 A separate Order accompanies this Memorandum

Opinion.

                                                          s/
                                                     JOHN D. BATES
DATE: May 2, 2012                                United States District Judge




       1
          See In re Miller, No. 03-7146, 2004 WL 963819 (D.C. Cir. May 4, 2004) (In managing
its docket under the circumstances presented, “the court may choose to . . . resolve the motion for
summary judgment on the merits without an opposition . . . or [] treat summary judgment as
conceded.”)


                                                 2